DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE SPECIFICATION
	a) On a separate sheet add a new abstract of the disclosure as follows; see MPEP 608.01 (b).
--ABSTRACT 
The invention relates to a contamination protection device for high-voltage insulators and an arrangement consisting of the contamination protection device and a high-voltage insulator. The contamination protection device for high-voltage insulators according to the invention is designed to be mounted on the insulator cap of the high-voltage insulator and comprises for this purpose a mounting region, which is designed to be interlockingly connected to the insulator cap and comprises a through-opening for the connecting element of the insulator cap. A protective shield is furthermore provided, which extends radially around the mounting region in order to cover the high-voltage insulator. The arrangement comprises a high-voltage insulator with an insulator cap and a 


Allowable Subject Matter
3.	Claims 1-3, 5-17, 19, 20 and 23-27 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-3, 5-17, 19, 20 and 23-27 are:
Regarding claims 1-3, 5-8, 10-17, 19, 20 and 23 the prior art does not teach or fairly suggest in combination with the other claimed limitations a contamination-protection device (10) for high-voltage insulators (3) for attachment to an insulator cap (5) of the high-voltage insulator (3), the device comprising wherein at least one tab (40) is attached in the attachment region (20) or on the protective screen (30); and wherein said tab (40A exhibits at free end (43) a part of a detent closure (44) for interacting with a corresponding counterpart element on the opposite side of the feed through aperture (21).
Regarding claims 9 and 24-27 the prior art does not teach or fairly suggest in combination with the other claimed limitations a contamination-protection device (10) for high-voltage insulators (3) for attachment to an insulator cap (5) of the high-voltage insulator (3), the device comprising a separate tab element is provided which exhibits at each of its two ends a part of a detent closure for interacting with corresponding counterparts on the contamination-protection device (10), said counterparts having been 
These limitations are found in claims 1-3, 5-17, 19, 20 and 23-27, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service 

June 1, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848